
	

116 S373 IS: To provide for the retention and service of transgender individuals in the Armed Forces.
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 373
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mrs. Gillibrand (for herself, Ms. Collins, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for the retention and service of transgender individuals in the Armed Forces.
	
	
		1.Retention and service of transgender individuals in the Armed Forces
 (a)Sense of CongressIt is the sense of Congress that— (1)individuals who are qualified and can meet the standards to serve in the military should be eligible to serve; and
 (2)the policies recommended in the memorandum of the Secretary of Defense entitled Military Service by Transgender Individuals and dated February 22, 2018, are inconsistent with this goal. (b)Retention of currently serving members of the Armed ForcesAn individual serving as a member of the Armed Forces on or after the date of the enactment of this Act may not be involuntarily separated from the Armed Forces, or denied reenlistment or continuation in service in the Armed Forces, solely on the basis of the member's gender identity. Nothing in this subsection relieves a member from meeting applicable military and medical standards, including deployability, or requires retention of the member in service if the member fails to meet such standards.
 (c)Accession into the Armed ForcesOn or after the date of the enactment of this Act, an individual may not be denied initial enlistment, commissioning, or other accession into the Armed Forces solely on the basis of the individual's gender identity. Nothing in this subsection relieves an individual from meeting applicable military and medical standards, including deployability, for enlistment, commissioning, or other accession.
 (d)Gender identity definedIn this section, the term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.
